Buchanan, Ch. J.
delivered the opinion of the Court.
The complainant in this case, alleges a contract with William Gwynn, the appellant, for the purchase of an undi*427vided moiety of a tract of land called “ The Valley of Owen,” and states that the appellant, in colorable execution of his contract, had made to him a deed which he refers to, and exhibits as a part of his bill; but alleging that he has been advised it does not convey to him, a clear and indisputable title to the land called uThe Valley of Owen,” with all the advantages incident thereto, seeks to obtain another deed in execution of the contract, and in pursuance of the covenant for further assurance contained in the deed objected to, but without pointing out the supposed defects in that deed.
The premises conveyed by that deed, are described to be “ all that one equal undivided half part, or moiety of a tract or parcel of land, lying in Anne Arundel county aforesaid, called “ The Valley of Owen,” which was sold by the said William, Gwynn, to the said Allen Thomas, on the twelfth day of February, in the year 1822, (and which at his instance to secure the payment of the purchase money to the Mechanics’ Bank of Baltimore, the said William Gwynn conveyed by the name of “ Glen Owen,” to the President and Directors of the Mechanics’ Bank of Baltimore, and the said purchase money being fully paid to the said Bank, the said President and Directors, by deed of the same date, have conveyed to the said Allen Thomas,) together with all and singular, the buildings and improvements, ways, water courses, rights, privileges, advantages, and appurtenances thereto belonging, or in any wise appertaining; and all the estate, right, title, interest, trust, property, claim and demand, whatsoever, at law, and in equity of the said William Gwynn, of, in, and to the same.” There is in the deed a special warranty with a covenant for such further and other deed, conveyance and assurance, as may reasonably be required, “for the better and more fully conveying and assuring to the complainant, his heirs and assigns, “ all the right, title, estate and interest, at law and in equity, which the said William Gwynn can lawfully claim, in and to the said premises, with the appurtenances.”
*428The appellant in his answer, among other things says, that he made the deed so referred to, and exhibited by the bill, at the request of the complainant, and submits to the Chancellor whether he ought, under the circumstances set out in his answer, to make any further deed.
Several commissions were issued, and evidence taken in the cause, and on final hearing the Chancellor decreed that the appellant should forthwith convey to the complainant by a good and valid deed, all his right, title and interest, of, in, and to one undivided moiety of the tract of land called The Valley of Owen” and that he should pay all the costs. From which decree, the case is brought by appeal to this Court.
In the view in which this case presents itself to us, it does not seem to be necessary to enquire into the nature and extent of the original contract between the parties, or whether the complainant was, or was not entitled to a conveyance of one undivided moiety of the tract of land called The Valley of Owen,” under that contract, for admitting the contract to have been as alleged in the bill, and that he was entitled to a conveyance of an undivided moiety of ££ The Valley of Owen,” yet it does not appear to us, that he has any ground to stand upon in Chancery, or on which to erect a claim upon the appellant to do more than he has already done.
He admits that he has received from the appellant, a deed which he brings inter'Court, but demands of him to execute another, and calls bn the Chancellor to enforce that demand. We have examined the copy of that deed exhibited with the bill, and are unable to discover in what it either is, or can be supposed to be, defective, either in form or substance, or as respects the name, or description of the land, but think it a good and valid deed to pass to the complainant in fee simple, all the right, title and interest of the appellant, in, and to one undivided moiety of the tract of land called ££The Valley of Owen”
*429The counsel for the complainant have not suggested a defect, nor told us in what it was supposed to bo deficient, and it is only from what fell in argument from the counsel for the appellant, that we learn there was some imaginary inaccuracy in the description given in the deed, which we have not been able to detect. It is described as being one undivided moiety of a tract of land called “ The Valley of Owen,” which had before been conveyed to the President and Directors of the Mechanics’ Bank of Baltimore, by the name of Glen Owen,” that is, which undivided moiety of The Valley of Owen,” had been conveyed by the name of “ Glen Owen,” which is a clear and perfect description of it, as one undivided moiety of “ The Valley of Owen.” The complainant required no further deed, and the going into Chancery, to compel the defendant to make another, was a vexatious and unnecessary proceeding, and the bill ought to have been dismissed. The contract had been fulfilled, and it was unreasonable to drag the party into Chancery, to subject him to a decree to do what he had already done.
There should be some end to litigation, and Chancery should not be resorted to, for the purpose of unnecessarily harassing and subjecting a party to costs and charges, who has done all that he can properly be called on to do. The probability is, that the attention of the Chancellor was not called to the deed which had been given, but that he was left to suppose it was defective, and that another was necessary to the fulfilment of the contract, or looking to that deed, and seeing that it was not defective, but a good and sufficient conveyance in fee, to the complainant, of all the right and title of the appellant, to one undivided moiety of “ The Valley of Owen,” he would not, we presume, have entertained the bill. Bill dismissed with costs.
DECREE REVERSED.